Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 15-25, 31 and 32) in the reply filed on February 16, 2022 is acknowledged.
Claims 26-30 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 16, 2022.

Continuation Prior Art Consideration
	The instant application is a divisional of U.S. Patent Application Serial Number 17/012,236, filed on September 4, 2020 (now U.S. Patent No. 11,074,931). The Examiner notes that the prior art cited in the earlier application has been considered (which may, or may not, include any reference(s) cited on any information disclosure statement(s) filed with the instant application) - As per MPEP 2001.06(b), no separate citation of the prior art from the parent application is required.

As stated in section MPEP 2001.06(b):
If the application under examination is identified as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art properly cited in the earlier application. See MPEP § 609 and MPEP § 719.05, subsection (II)(A), example J. The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed. Accordingly, no separate citation of the same prior art need be made in the later application, unless applicant wants a listing of the prior art printed on the face of the patent.


New Matter in Continuation
Applicant states that this application is a continuation of the prior-filed application. A continuation (or divisional) application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
That is, newly presented claim 19 contains subject matter which was not described in the specification of the parent application (U.S. Patent Application Serial Number 17/012,236, filed on September 4, 2020) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the parent application was filed, had possession of the claimed invention. 
Claim 19 recites "a percentage of the length of the opening occupied by a sum of width in the direction of the length of the connection terminals is 40% to 65% inclusive." Although the patent application (and the specification of the instant application), has support for wherein a percentage of an area of the opening occupied by areas of the thirteen or more connection terminals (i.e., a plurality) is 40% to 65% inclusive, there is no support for "a percentage of the length of the opening occupied by a sum of width in the direction of the length of the connection terminals is 40% to 65% inclusive" that includes the fully claimed range. Note further that one cannot merely assume a one-to-one correspondence between the area (= width x length) and width of the terminals by assuming a uniform length of each connection terminals, thus giving a direct "40% to 65% inclusive" correspondence, since the original specification of the parent application makes abundantly clear that "[a] through hole is formed in a central portion of each including the through holes) is 40% or more, for example, 43%." Emphasis added. Thus, a one-to-one correspondence between the percent of area and a percentage of sum of widths cannot be applied, even assuming a uniform length of each of the connection terminals.  See p. 13, l. 33 through p. 14, l. 3 and col. 7, ll. 12-16 of the parent case - U.S. Patent Application Serial Number 17/012,236, filed on September 4, 2020 (now U.S. Patent No. 11,074,931).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-25 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Newly presented claim 19 contains subject matter which was not described in the specification of the parent application (U.S. Patent Application Serial Number 17/012,236, filed on September 4, 2020) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the parent application was filed, had possession of the claimed invention. 
Claim 19 recites "a percentage of the length of the opening occupied by a sum of width in the direction of the length of the connection terminals is 40% to 65% inclusive." Although the patent application (and the specification of the instant application), has support for wherein a percentage of an area of the opening occupied by areas of the thirteen or more connection terminals (i.e., a plurality) is 40% to 65% inclusive, there is no support for "a percentage of the length of the opening occupied by a sum of width in the direction of the length of the connection terminals is 40% to 65% inclusive" that includes the fully claimed range. Note further that one cannot merely assume a one-to-one correspondence between the area (= width x length) by assuming a uniform length of each connection terminals, thus giving a direct "40% to 65% inclusive" correspondence, since the original specification makes abundantly clear that "[a] through hole is formed in a central portion of each of the connection terminals 50. A percentage of an area of the opening 90 occupied by the sum of areas of all the connection terminals 50 (including the through holes) is 40% or more, for example, 43%." Emphasis added. Thus, a one-to-one correspondence between the percent of area and a percentage of sum of widths cannot be applied, even assuming a uniform length of each of the connection terminals.  See p. 13, l. 33 
Additionally, since claims 20-25 and 32 depend from claim 19, they too are thus rejected under the first paragraph of 35 U.S.C. § 112.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-18 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,074,931 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 15 of the instant application are all found in claim 1 of U.S. Patent No. 11,074,931 B1 (cf. claim 1 of U.S. Patent No. 11,074,931 B1).
As such, since the language of claim 15 of the instant application is readily found in claims 1 of U.S. Patent No. 11,074,931 B1, claim 15 is anticipated by claim 1 of  U.S. Patent No. 11,074,931 B1.
Moreover, claim 15 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim (and the other rejected claims, as noted, infra). In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly See MPEP 804.
A patent to a genus would, necessarily, extend the rights of a species or sub-species  should the genus claims of the instant application issue after the after the species or subgenus.  Therefore, in this type of obvious-type double patenting situation, a Graham analysis of the type required in an Obviousness-Type Double Patenting situation is not required, albeit certainly, one could readily be applied.
	Claim 16 of the instant application corresponds is met by the analogous limitation set forth in claim 1 of U.S. Patent No. 11,074,931 B1.
Claim 17 of the instant application corresponds is met by the analogous limitation set forth in claim 2 of U.S. Patent No. 11,074,931 B1.
Claim 18 of the instant application corresponds is met by the analogous limitation set forth in claim 3 of U.S. Patent No. 11,074,931 B1.
Claim 31 of the instant application corresponds is met by the analogous limitation set forth in claim 8 of U.S. Patent No. 11,074,931 B1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15, 19, 22, 23, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2016/0012837 A1) in view Okuno et al. (US 2014/0144680 A1).
As per claim 15, and analogously, as per claim 19, Arai et al. (US 2016/0012837 A1) discloses a suspension assembly (e.g., see Fig. 3) comprising: a support plate (e.g., 31); a wiring member (40) on the support plate (31); and a head (e.g., 21) supported on the support plate (31), wherein the wiring member (40) comprises a connection end portion (e.g., at (25)) extending outside the support plate (31) (see Fig. 3), and a plurality of wirings (e.g., connected to terminals 25a-25h), and the connection end portion includes an opening with a predetermined length and width and a plurality of connection terminals disposed in the opening and arranged at intervals in a direction of the length - see Fig. 3.
Additionally, as per claim 22, Arai et al. (US 2016/0012837 A1) further discloses wherein the plurality of connection terminals (e.g., 25a-25h) are arranged such that intervals between the connection terminals positioned at one end portion in the direction of the length of the opening are narrower than intervals between the connection terminals positioned at a central portion in the direction of the length of the opening - e.g., see paragraph [0048] of Arai et al. (US 2016/0012837 A1).
As per claim 23, Arai et al. (US 2016/0012837 A1) further discloses wherein the plurality of connection terminals (e.g., 25a-25h) are arranged such that intervals between the connection terminals positioned at one end portion in the direction of the length of the opening are narrower than intervals between the other connection terminals (e.g., the "other connection terminals" can be considered terminals (25d, 25e) as per paragraph [0048]).

As per claim 15, Arai et al. (US 2016/0012837 A1) remains silent with regard to wherein a percentage of an area of the opening occupied by a sum of areas of the connection terminals is 40% to 65% inclusive.
As per claim 19, Arai et al. (US 2016/0012837 A1) remains silent with regard to wherein a percentage of the length of the opening occupied by a sum of width in the direction of the length of the connection terminals is 40% to 65% inclusive.
Such particular features of a suspension assembly, however, are known in the art.
As just one example, as per claim 15, Okuno et al. (US 2014/0144680 A1) discloses an analogous suspension assembly, in the same field of endeavor as Arai et al. (US 2016/0012837 A1), comprising: a wiring member (e.g., 1 - see Fig. 1), wherein the wiring member (1) comprises a connection end portion (right-side portion of Fig. 1, at (9)), and a plurality of wirings (e.g., (15(4)), and the connection end portion (9) includes an opening (e.g., 22, 23) with a predetermined length (e.g., see, inter alia, paragraph [0139] and Fig. 2(b)) and width (L2 - e.g., see, inter alia, paragraph [0139] and Fig. 2(b)) and a plurality of connection terminals (e.g., 14(4)) disposed in the opening (22, 23) and arranged at intervals in a direction of the length (Fig. 2(b)), and a percentage of an area of the opening occupied by a sum of areas of the connection terminals is 40% to 65% inclusive (e.g., see paragraphs [0124], in which the width of each terminal includes L3 of up to 400µm; see also paragraph [0139], wherein the length of the opening 22, 23 includes 4000µm; L2 = 50µm (width of opening and corresponding width of terminals) - thus, the dimensions of the terminals and the length of the opening (and its width, For example, the opening can be 4000µm in length, 50µm in width for a total area of 200,000µm2 while the area of each terminals can be 400µm x 50µm for a total; area of 20,000µm2 - thus, the six disclose terminals of Okuno et al. (US 2014/0144680 A1) yields a total area of 120,000µm2 and a ratio of 120,000µm2/200,000µm2 of 0.60 or 60%.
Moreover, as per claim 19, the connection end portion (9) includes the opening (22, 23) with a predetermined length and a plurality of connection terminals (14(4)) disposed in the opening (22, 23) and arranged at intervals in a direction of the length, and a percentage of the length of the opening occupied by a sum of width in the direction of the length of the connection terminals is 40% to 65% inclusive (e.g., see paragraphs [0124], in which the width of each terminal includes L3 of up to 400µm; see also paragraph [0139], wherein the length of the opening 22, 23 includes 4000µm; L2 = 50µm - thus, the dimensions of the terminals and the length of the opening (and its width) include a value within the claimed range of a percentage of the length of the opening occupied by a sum of width in the direction of the length of the connection terminals is 40% to 65% inclusive. See analogous example, cited above, for the area.
Given the express teachings and motivations, as espoused by Okuno et al. (US 2014/0144680 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the particular features of the suspension assembly connection end portion dimensional features, as set forth in claims 15 and 19, as taught by Okuno et al. (US 2014/0144680 A1) to Arai et al. (US 2016/0012837 A1), in order to advantageously "provide a wired circuit board and a producing method thereof which can suppress the occurrence of warpage or breakage of each of terminal portions before and after the .

Claims 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2016/0012837 A1) in view Okuno et al. (US 2014/0144680 A1) as applied to claim 15 above, and further in view of Yoshikawa et al. (US 2019/0295600 A1).
See the description of Arai et al. (US 2016/0012837 A1) in view Okuno et al. (US 2014/0144680 A1), supra.
As per claim 16 and claim 20, wherein Arai et al. (US 2016/0012837 A1) in combination with Okuno et al. (US 2014/0144680 A1), remains silent with respect to wherein the connection terminals include thirteen or more connection terminals.
Additionally, as per claim 17 and claim 21, while Okuno et al. (US 2014/0144680 A1) (as applied to Arai et al. (US 2016/0012837 A1)), discloses that the sum of the areas of the connection terminals occupies 47% or more of the area of the opening (see above, wherein using the numbers cited by the Examiner from Okuno et al. (US 2014/0144680 A1), the sum of the areas of the connection terminals occupies 47% or more of the area of the opening (as noted, above, in the example), Okuno et al. (US 2014/0144680 A1) (as applied to Arai et al. (US 2016/0012837 A1)) does not disclose wherein the connection end portion comprises fourteen or more connection terminals disposed in the opening and the sum of the areas of the fourteen or more connection terminals occupies 47% or more of the area of the opening.
Such particular features of a suspension assembly, however, are known in the art.
As just one example, as per claims 16, 17, 20, and 21, Yoshikawa et al. (US 2019/0295600 A1) discloses an analogous suspension assembly, in the same field of endeavor as inter alia, paragraphs [0041, 0050, 0054, 0078] of Yoshikawa et al. (US 2019/0295600 A1).
Additionally, in paragraph [0078], Yoshikawa et al. (US 2019/0295600 A1) further notes that "[a] number of the connection terminals at the connection ends of the suspension assemblies is not limited to thirteen, and may be increased or reduced as needed." Emphasis added. Thus, Yoshikawa et al. (US 2019/0295600 A1) provides a teaching that there could in fact be fourteen or more connection terminals, as per claims 17 and 21.
Given the express teachings and motivations, as espoused by Yoshikawa et al. (US 2019/0295600 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the particular features of the suspension assembly connection end portions as being thirteen or fourteen or more, as per claims 16, 17, 20 and 21, to the combination of Okuno et al. (US 2014/0144680 A1) as applied to Arai et al. (US 2016/0012837 A1), in order to advantageously simply increase the number of electrical connections that can be wired to a transducing head and its associated control circuitry, as evidenced by Yoshikawa et al. (US 2019/0295600 A1). 

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein terminals are provided in a ratio consistent with the claimed area percentage of claim 15 - see, e.g., US 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688